DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Applicant's Request for Continued Examination filed on the 14th day of December, 2021, and the Amendments and Remarks submitted on the 16th day of November, 2021. Currently claims 1-7, 9-10, and 12-22 are pending. Claims 8 and 11 have been cancelled. No claims are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 14th day of December, 2021, has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140279606 A1 to Storm in view of U.S. Patent Application 20180053128 to Costas in view of U.S. Patent Application No. 20160078567 A1 to Goldman et al. (hereinafter Goldman).
Referring to Claim 1, Storm discloses the claimed invention of a method for assisting a regulatory body in evaluating a request for regulatory compliance approval (see at least Storm: Abstract) comprising: 
providing historical data, the historical data comprising information extracted from prior requests made to at least one regulatory body for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by the at least one regulatory body, the at least one regulatory body being a public or private body charged with ensuring compliance of the requesting organizations with regulations;
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).
the at least one regulatory body being a public or private body charged with ensuring compliance of the requesting organizations with regulations (further addressed below).
training a prediction model based on the at least one of: the historical data and information from the historical data
Examiner notes that this limitation is further addressed below.
receiving a new request for regulatory compliance approval, submitted by a requesting organization to the regulatory body, or new data for generating the new request from the requesting organization 
Storm discloses submitting a new request for regulatory compliance approval or new data for generating a new request from a requesting organization (manufacturer) (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75). 
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
extracting new information from the new request or from the new data for generating the new request
Storm discloses extracting, analyzing, and approving submitting new information associated with the request (see at least Storm: ¶ 41, 52, and 74).
with a processor, based on the extracted new information and the trained data, generating a proposal for a regulatory body response to the new request for regulatory compliance approval

Examiner notes that the limitation directed to using trained data is addressed further below.
providing access to the proposal, the access being provided to a regulatory body to which the new request is submitted for review 
Storm discloses providing access to the proposal to a regulatory body to which the new request is submitted for review (see at least Storm: Fig 6 and 7A, ¶ 74).
Storm does not explicitly state:
the at least one regulatory body being a public or private body charged with ensuring compliance of the requesting organizations with regulations
training a prediction model based on the at least one of: the historical data and information from the historical data
Examiner notes that Storm discusses the method and system providing the function of allowing regulated manufacturers to submit products to a compliance testing laboratory (which one of ordinary skill could interpret as a regulatory body) (see at least Storm: ¶ 50). However, Storm does not explicitly state that the compliance testing laboratory is a regulatory body.
However, Costas, which talks about a method and system for automating regulatory compliance, teaches it is known for a regulated entity to submit a request and information related to regulatory compliance to a regulatory body responsible for ensuring compliance, wherein the regulations are entity specific (see at least Costas: ¶ 57-61).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body (as disclosed by Costas) into the method for evaluating a request for regulatory compliance approval (as disclosed by Storm), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing a system and method for regulated entities to submit compliance information to a regulatory body into the method for evaluating a request for regulatory compliance approval). See also MPEP § 2143(I)(A).
The combination of Storm and Costas does not explicitly state:
training a prediction model based on the at least one of: the historical data and information from the historical data
However, Goldman, which like Storm talks about a method and system for determining and assisting in the compliance submissions that are governed by a regulatory body (see at least Goldman: Abstract). 
Goldman specifically teaches wherein the proposal is generated based on the output of a prediction model that has been trained on the historical data or on information extracted therefrom (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137). 
Goldman specifically teaches wherein the proposal is generated based on the output of a prediction model that has been trained on the historical data or on information extracted therefrom (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137).
Goldman teaches training the prediction model based on the new request, the proposal, and the response (see at least Goldman: ¶ 108).
Examiner notes that Goldman teaches a method and system of determining compliance with a regulatory filing using predictions and predictive models.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using predictions and predictive models when determining regulatory compliance (as disclosed by Goldman) into the method for evaluating a request for regulatory compliance approval (as disclosed by the combination of Storm and Costas). One of ordinary skill in the art would have been motivated to incorporate the feature of using predictions and predictive models when determining regulatory compliance because it would improve the efficiency and speed of regulatory submissions (see Goldman ¶ 150).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using predictions and predictive models when determining regulatory compliance into the method for evaluating a request for regulatory compliance approval). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including wherein at least one of the extracting new information and generating the proposal is performed with a processor.
Storm discloses extracting, analyzing, and approving submitting new information associated with the request (see at least Storm: ¶ 41, 52, and 74).

Referring to Claim 3, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including wherein the proposal includes a proposed decision on the new request.
Storm discloses regulators receiving new reports related to new products that are being submitted for regulatory compliance in their specific jurisdiction were the decision can be approval or failure (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).

Referring to Claim 4, the combination of Storm, Costas, and Goldman teaches the method of claim 3, including wherein the proposed decision is selected from a predetermined set of at least two candidate decisions.
Storm discloses regulators receiving new reports related to new products that are being submitted for regulatory compliance in their specific jurisdiction were the decision can be approval or failure (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).

Referring to Claim 5, the combination of Storm, Costas, and Goldman teaches the method of claim 3, including wherein the proposal for the response further includes at least one of: a proposed rationale for the proposed decision and a measure of confidence in the proposed decision.
Storm discloses wherein the proposal for the response further includes at least one of a proposed rationale for the proposed decision (see at least Storm: ¶ 74).

Referring to Claim 6, the combination of Storm, Costas, and Goldman teaches the method of claim 5, including wherein the proposed rationale is based on rationales extracted from the responses to the prior requests.
Storm discloses regulators generating new reports related to new products that are being submitted for regulatory compliance in their specific jurisdiction were the decision can be approval or failure (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).

Referring to Claim 7, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including wherein the historical data includes information on at least one of: the regulatory body responsible for the response to the each of the prior requests; and the requesting organization for each of the prior requests.
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).

Referring to Claim 9, the combination of Storm, Costas, and Goldman teaches the method of claim 8, further comprising receiving a response, issued by the regulatory body, to the new request and updating the prediction model based on the new request, the proposal, and the response.
receiving a response, issued by the regulatory body, to the new request (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).
Goldman specifically teaches wherein the proposal is generated based on the output of a prediction model that has been trained on the historical data or on information extracted therefrom (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137).
Goldman teaches updating the prediction model based on the new request, the proposal, and the response (see at least Goldman: ¶ 108).

Referring to Claim 10, the combination of Storm, Costas, and Goldman teaches the method of claim 8, wherein the prediction model has access to a data structure which includes, for each of the prior requests, data on the product or process for which the prior request was made, a proposed decision on the request, and a decision extracted from the response to the prior request.
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory 
Goldman specifically teaches wherein the proposal is generated based on the output of a prediction model that has been trained on the historical data or on information extracted therefrom (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137).
Goldman teaches wherein the prediction model has access to a data structure which includes, for each of the prior requests, data on the product or process for which the prior request was made, a proposed decision on the request, and a decision extracted from the response to the prior request (see at least Goldman: ¶ 108, 114-130, and 137).

Referring to Claim 12, the combination of Storm, Costas, and Goldman teaches the method of claim 8, further comprising, receiving a response to the new request from the regulatory body to which the new request has been submitted and updating the prediction model based on information extracted from the response.
Storm discloses receiving a response to the new request from the regulatory body to which the new request has been submitted (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).

Goldman teaches updating the prediction model based on information extracted from the response (see at least Goldman: ¶ 108).

Referring to Claim 13, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including wherein the information extracted from the responses to the prior requests includes a decision on each request and, for at least some of the responses, a rationale for the decision.
Storm discloses regulators receiving new reports related to new products that are being submitted for regulatory compliance in their specific jurisdiction were the decision can be approval or failure (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).

Referring to Claim 14, the combination of Storm, Costas, and Goldman teaches the method of claim 1; However, Storm does not disclose wherein the proposal includes a prediction for at least one of a set of candidate regulatory body decisions.
Storm discloses the system and method of providing just a staged compliance test (prediction) and not a full proposal (see at least Storm: ¶ 69-71, 76, and 98-101).

Referring to Claim 15, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including wherein the proposal is not made accessible, in its entirety, to the requesting organization.


Referring to Claim 16, the combination of Storm, Costas, and Goldman teaches the method of claim 1, including further comprising generating a plurality of requests for submission to different regulatory bodies, based on the new data and, for each of the plurality of requests, generating a respective proposal.
Storm discloses regulators generating new reports related to new products that are being submitted for regulatory compliance in their specific jurisdiction were the decision can be approval or failure (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75).

Referring to Claim 17, the combination of Storm, Costas, and Goldman teaches the computer program product comprising a non-transitory recording medium storing instructions, which when executed on a computer, causes the computer to perform the method of claim 1 (see at least Storm: ¶ 88 and Fig. 9; see also the rejection of claim 1).

Referring to Claim 18, the combination of Storm, Costas, and Goldman teaches the system comprising memory which stores instructions for performing the method of claim 1 and a processor, in communication with the memory, which executes the instructions (see at least Storm: ¶ 88 and Fig. 9; see also the rejection of claim 1).

Referring to Claim 19
an interface which receives a new request for regulatory compliance approval, or new data for generating the new request, from a requesting organization 
Storm discloses submitting a new request for regulatory compliance approval or new data for generating a new request from a requesting organization (manufacturer) (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75). 
Storm further discloses that the system and method is implemented using a plurality of interfaces, computers, processors, etc. (see at least Storm: Fig. 9, and ¶ 88).
a prediction model which has been trained, based on historical data, to output a prediction for a new request for regulatory compliance approval, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body 
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).
Storm does not explicitly state a prediction model which has been trained, based on historical data, to output a prediction for a new request for regulatory compliance approval, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body.
regulatory body is further addressed below.
a proposal generator which inputs information extracted from at least one of the new request and the new data into the trained prediction model and generates a proposal for the new request, based on an output of the prediction model 
Storm does not explicitly disclose the claim limitation (further addressed below).
a submission component which provides access to the proposal to a regulatory body reviewing the new request; 
Storm discloses providing access to the proposal to a compliance testing laboratory to which the new request is submitted for review (see at least Storm: Fig 6 and 7A, ¶ 74).
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
a prediction model generation component which receives a response to the new request, generated by the regulatory body, and updates the prediction model, based on the new request, proposal, and response 
Storm does not explicitly disclose the claim limitation (further addressed below).
a processor which implements the proposal generator, submission component, and update component
Storm further discloses that the system and method is implemented using a plurality of interfaces, computers, processors, etc. (see at least Storm: Fig. 9, and ¶ 88).
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
regulatory body.
However, Costas, which talks about a method and system for automating regulatory compliance, teaches it is known for a regulated entity to submit a request and information related to regulatory compliance to a regulatory body responsible for ensuring compliance, wherein the regulations are entity specific (see at least Costas: ¶ 57-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body (as disclosed by Costas) into the method for evaluating a request for regulatory compliance approval (as disclosed by Storm). One of ordinary skill in the art would have been motivated to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body because it would provide regulatory review and compliance to speed up the time it can take to bring innovations to the market in many industries (see Costas: ¶ 4).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body (as disclosed by Costas) into the method for evaluating a request for regulatory compliance approval (as disclosed by Storm), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of See also MPEP § 2143(I)(A).
The combination of Storm, Costas, and Goldman teach the following limitations:
a prediction model which has been trained, based on historical data, to output a prediction for a new request for regulatory compliance approval, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body
a proposal generator which inputs information extracted from at least one of the new request and the new data into the trained prediction model and generates a proposal for the new request, based on an output of the prediction model
a prediction model generation component which receives a response to the new request, generated by the regulatory body, and updates the prediction model, based on the new request, proposal, and response
Specifically, Goldman, which like Storm talks about a method and system for determining and assisting in the compliance submissions that are governed by a regulatory body (see at least Goldman: Abstract). 
a prediction model which has been trained, based on historical data, to output a prediction for a new request for regulatory compliance approval, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body, and a proposal generator which inputs information extracted from at least one of the new request and the new data into the trained prediction model and generates a proposal for the new request, based on an output of the prediction model (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137). Examiner notes that Goldman teaches a method and system of determining compliance with a regulatory filing using predictions and predictive models.
Goldman teaches a prediction model generation component which receives a response to the new request, generated by the regulatory body, and updates the prediction model, based on the new request, proposal, and response (see at least Goldman: ¶ 108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using predictions and predictive models when determining regulatory compliance (as disclosed by Goldman) into the method for evaluating a request for regulatory compliance approval (as disclosed by the combination of Storm and Costas). One of ordinary skill in the art would have been motivated to incorporate the feature of using predictions and predictive models when determining regulatory compliance because it would improve the efficiency and speed of regulatory submissions (see Goldman ¶ 150).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using predictions and predictive models when determining regulatory compliance (as disclosed by Goldman) into the method for evaluating a request for See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using predictions and predictive models when determining regulatory compliance into the method for evaluating a request for regulatory compliance approval). See also MPEP § 2143(I)(A).

Referring to Claim 20, the combination of Storm and Goldman teaches the system of claim 19, further comprising a data structure accessible to at least one of the proposal generator, prediction model generation component and prediction model, the data structure storing the information extracted from: the at least one of the new request and new data, the proposal, and the response to the request (see at least Storm: Fig. 9 and ¶ 88; see also Goldman: ¶ 86, and 94-95).

Referring to Claim 21, Storm discloses a method for generating a system for evaluating a request for regulatory compliance approval (see at least Storm: Abstract) comprising: 
collecting historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one regulatory body
Storm discloses providing historical data, the historical data comprising information extracted from prior requests for regulatory compliance approval from multiple requesting organizations and information extracted from responses to the prior requests generated by at least one compliance testing laboratory (see at least Storm: ¶ 55-60: discusses storing both history of regulatory approval request from a plurality of testing labs and regulatory jurisdictions as well as historical project progression and current and historical status activity of the item).
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
training a prediction model to output a prediction for a new request for regulatory compliance approval, the training being based on the historical data
Storm does not explicitly disclose the claim limitation (further addressed below).
providing an interface for receiving a new request for regulatory compliance approval or new data for generating the new request from a requesting organization and extracting information from the new request or from the new data
Storm discloses submitting a new request for regulatory compliance approval or new data for generating a new request from a requesting organization (manufacturer) (see at least Storm: Fig. 6, 7A, ¶ 48-50, 55-56, 62, 65-68, and 73-75). 
providing a proposal generator with access to the trained prediction model, the proposal generator generating a proposal for the new request, based on the extracted information and a prediction output by the trained prediction model
Storm does not explicitly disclose the claim limitation (further addressed below).
providing a submission component which provides a regulatory body that reviews the new request with access to the proposal for the new request; and 
providing a reception component which receives a response, generated by the regulatory body
Storm discloses providing access to the proposal to a regulatory body to which the new request is submitted for review (see at least Storm: Fig 6 and 7A, ¶ 74).
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
providing for updating the trained prediction model, based on the received response.
Storm does not explicitly disclose the claim limitation (further addressed below).
Examiner notes that the language directed to submitting a request or information to a regulatory body is further addressed below.
Examiner notes that Storm discusses the method and system providing the function of allowing regulated manufacturers to submit products to a compliance testing laboratory (which one of ordinary skill could interpret as a regulatory body) (see at least Storm: ¶ 50). However, Storm does not explicitly state that the compliance testing laboratory is a regulatory body.
However, Costas, which talks about a method and system for automating regulatory compliance, teaches it is known for a regulated entity to submit a request and information related to regulatory compliance to a regulatory body responsible for ensuring compliance, wherein the regulations are entity specific (see at least Costas: ¶ 57-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body (as disclosed by Costas) into the method for 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing a system and method for regulated entities to submit compliance information to a regulatory body (as disclosed by Costas) into the method for evaluating a request for regulatory compliance approval (as disclosed by Storm), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing a system and method for regulated entities to submit compliance information to a regulatory body into the method for evaluating a request for regulatory compliance approval). See also MPEP § 2143(I)(A).
The combination of Storm, Costas, and Goldman teach the following limitations:
training a prediction model to output a prediction for a new request for regulatory compliance approval, the training being based on the historical data
providing a proposal generator with access to the trained prediction model, the proposal generator generating a proposal for the new request, based on the extracted information and a prediction output by the trained prediction model
providing for updating the trained prediction model, based on the received response
Specifically, Goldman, which like Storm talks about a method and system for determining and assisting in the compliance submissions that are governed by a regulatory body (see at least Goldman: Abstract). Goldman specifically teaches training a prediction model to output a prediction for a new request for regulatory compliance approval, the training being based on the historical data, and providing a proposal generator with access to the trained prediction model, the proposal generator generating a proposal for the new request, based on the extracted information and a prediction output by the trained prediction model (see at least Goldman: ¶ 55, 68, 73, 75-76, 114-130, and 137). Examiner notes that Goldman teaches a method and system of determining compliance with a regulatory filing using predictions and predictive models.
Goldman teaches providing for updating the trained prediction model, based on the received response (see at least Goldman: ¶ 108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using predictions and predictive models when determining regulatory compliance (as disclosed by Goldman) into the method for evaluating a request for regulatory compliance approval (as disclosed by the combination of Storm and Costas). One of ordinary skill in the art would have been motivated to incorporate the feature of using predictions and predictive models when determining regulatory compliance because it would improve the efficiency and speed of regulatory submissions (see Goldman ¶ 150).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using predictions and predictive models when determining regulatory compliance into the method for evaluating a request for regulatory compliance approval). See also MPEP § 2143(I)(A).

Referring to Claim 22, the combination of Storm, Costas, and Goldman teaches the method of claim 3, including wherein the proposal for the response further includes a measure of confidence in the proposed decision (see at least Goldman: ¶ 45-46, 82, and 142-148).

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1-7, 9-10, and 12-22 under 103 have been fully considered but are moot considering the updated rejection to reflect the submitted amendments. The claims stand rejected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/            Examiner, Art Unit 3689